DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the RCE submitted on 3/29/2021.
Claims 2 and 3 have been cancelled.
Claims 1 and 6-8 have been amended.
Claims 1, 4-8 and 11 are pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:  The claims are directed to a method and thus falls within the four statutory categories of patentable subject matter.
 Step 2A prong 1: The claims are directed to certain methods of organizing human activities and mental processes. First, the claims describe a process to gather and analyze data to determine user emotions, habits, and personality traits for the purposes of targeted marketing (see spec. paragraphs [0001]-[0012]). Such activity is considered as commercial interactions, particularly in the form of advertising, marketing or sales activities or behaviors. Further, the claims, as currently drafted, under broadest reasonable interpretation, cover performance of the limitations mentally or by a human analog using paper and pencil but for the recitation of generic computer components (i.e. memory). The following collecting data from the environment, use, movement and location of a handheld device; analyzing the data to determine at least one emotion of the user based on activities and/or behaviors; analyzing the data to determine at least one habit of the user based on the patterns of activities of the user and tendencies of behaviors of the user; and analyzing the data to determine at least one personality based on long term behavior of the user and/or emotional characteristics of the user; generating a profile of the user using the at least one emotion, the at least one habit, and the at least one personality; distributing the at least one emotion, the at least one habit and the at least one personality to a content to a content provider or vendor; providing the user with content, wherein the at least one emotion is determined from a first time period, the at least one habit is determined from a second time period and at the at least one personality is determined from a third time period, the second time period is longer than the first time period and the third time period is longer than the second time period, and the duration of the first period, duration of the second period, and the duration of the third period can be adjusted by the user.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claim limitations when considered both individually and as an ordered combination, recite the additional elements of memory and a handheld device. The additional elements merely provide a general link to a particular technological environment or field of use (i.e. computing environment) and further merely use the computer as a tool to implement the abstract idea. The content being digital content is also merely a general link to a particular technological environment (i.e on a computer). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements merely provide a general link to a particular technological environment or field of use (i.e. computing environment) and further merely use the computer as a tool to implement the abstract idea. Providing a general link to an environment or field of use and using generic computing components as a tool to implement an abstract idea does not provide an inventive concept. 

Claims 4 recites the additional elements of a camera, microphone, accelerator, GPS, and software applications. These additional elements provide insignificant extra solution activity of data gathering. Using these components to gather data is the use of well-understood, routine, and conventional activity (See https://www.pcworld.com/article/201119/location_based_services_make_the_most_of_a_gps_phone.html indicating mobile devices providing location based services via the phones GPS – 2010; https://www.pewinternet.org/2012/05/11/three-quarters-of-smartphone-owners-use-location-based-services/ indicating the overwhelming use of smartphones for providing location based services - 2012; See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4279514/  - indicating the common use of smartphone sensors to provide location based services, includes accelerometers and gyroscopes – 2014; https://blog.adtile.me/2015/11/12/were-you-aware-of-all-these-sensors-in-your-smartphone/  - indicating the various sensors on smart phones and how they are commonly used to monitor behavior, track movements, and anticipate needs – 2015.) 
Claim 8 stores information using generic cloud technology. This is akin to merely sending and receiving data and saving it at a remote server which is well-understood, routine, and conventional (See Alice Corp., 134 S. Ct. at 2360; Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC  v.  CNN  Interactive  Group,  Inc.,  558  Fed.  Appx.  988,  993  (Fed.  Cir. 2014) https://www.newgenapps.com/blog/top-10-cloud-computing-examples-and-uses/ - mainstream use of cloud services in both personal and business use.) 
Claim 11 merely further limits the handheld device by providing a general link to other generic computing devices such as smart phones, tablets, pda, cell phone, or portable computer. 
Dependent claims 4-8 and 11 have been considered and analyzed individually and as an ordered combination in view of claim 1 and none of the dependent claims remedy the deficiencies of claim 1 in regard to patent eligibility under 35 USC 101. As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby et al (US 2014/0323817) hereafter “Kaliouby” in view of Kraft et al (US 2002/0091568) in view of Sim et al (US 2014/0358673)


As per claim 1:
 
Kaliouby teaches collecting data from the environment, use, movement and location of a handheld device (paragraphs [0020], [0023], [0025], [0045], [0046] The obtaining can be accomplished by collecting mental state data using sensors, cameras, and other devices. Some examples of contextual the location of the user (location), the environmental conditions that the user is exposed to--such as temperature, humidity, and the like (environment), the name of the content being viewed (use), the level of noise experienced by the user, or any other type of contextual information. In some embodiments, the contextual information is based on one or more of skin temperature or accelerometer data (movement). In some embodiments, the contextual information is based on one or more of a photograph, an email, a text message, a phone log, or GPS information. The mental state data can be collected on a mobile device such as a cell phone 340, a tablet computer 350, or a laptop computer 320. A mobile device can include a forward facing camera and/or a rear facing camera that can be used to collect mental state data. Facial data can be collected from one or more of a phone camera 342.)  analyzing the data to determine at least one emotion of the user based on activities and/or behaviors (paragraph [0017], [0021], [0023], [0026] To this end, a personal emotional profile, which includes a summary or analysis of data representing a person's distinctive features or characteristics, can be created. These characteristics can include the emotional state of an individual at a moment in time or over a period of time. Once the data has been collected from the individual, an analysis of the emotional state data is obtained, with the analysis providing insights on the emotional states of the user over time. In some cases, the emotional state of the user can be estimated. Software can be used to extract emotional state information from the physiological data captured in an image or video in order to augment, or replace, the data captured from a camera. The general expressiveness and facial changes of an individual as they view input stimuli can be analyzed to determine an emotional state. A camera or another facial recognition device can be used to capture images of an individual's face, and software can be used to extract and interpret laughs, smiles, frowns, and other facial expressions. The obtaining of mental state data can be accomplished while a person observes various types of media including online media content. The flow 100 includes analyzing the mental state data 120 to produce mental state information. The analyzing of mental state data 120 can include various types of analysis, including computation of means, modes, standard deviations, or other statistical calculations over time. The analyzing of mental state data 120 can include inferring mental states. The mental state data can include one or more of smiles, laughter, smirks or grimaces. The data sent can include image data, physiological data, and accelerometer data. The mental states which can be happiness, sadness, concentration, and confusion, as well as many other mental states. The categorizing can be based on a plurality of expressions by the individual. The categorizing can further be based on a rate of change in the facial expressions by the individual.) analyzing the data to determine at least one habit of the user based on the patterns of activities of the user and tendencies of behaviors of the user (paragraphs [0005], [0016], [0017], [0029], [0039], [0040] Mental state profile information can be used to display patterns and norms for the individual or a group, and can aid in understanding consumer behavior, tailoring products to closer match a user's desires, and improving websites and interfaces to computer programs. When the assessment describes an emotional characteristic or pattern, the data can allow useful analysis and tailoring of material for the person or group of people. The profile can include distinctive habits, attitudes, qualities, behaviors, and emotional traits of an individual or groups of individuals. For instance, in a certain embodiment, a profile identifies the number of times that a person has laughed during a certain time period, providing a way to track the responsiveness of the person to humor. The flow may comprise developing norms 128 for an individual.) analyzing the data to determine at least one personality based on long term behavior of the user and/or emotional characteristics of the user (paragraphs [0039], [0040] The profile can comprise an emotographic profile 226. The emotographic profile can include emotional data, statistics, and categories of emotions that can be used to characterize, label, or type an individual or plurality of individuals. For example, individuals whose emotional profile has been categorized as including melancholy tendencies could be predicted to enjoy long solitary walks, as a preference for long solitary walks has been extracted as a behavioral norm as among a group of individuals whose profiles include melancholic tendencies.) generating a profile of a user of the handheld device using the at least one emotion, the at least one habit, and the at least one personality ([0017], [0023], [0036]-[0039] To this end, a personal emotional profile, which includes a summary or analysis of data representing a person's distinctive features or characteristics, can be created. These characteristics can include the emotional state of an individual at a moment in time or over a period of time. The profile can include distinctive habits, attitudes, qualities, behaviors, and emotional traits of an individual or groups of individuals. The profile can provide the individual, or group of individuals, with perspective and insight about their general emotional characteristics, or their emotional state in response to certain activities or behaviors. The flow 100 wherein the at least one emotion is determined from a first time period (paragraph [0017] These characteristics can include the emotional state of an individual at a moment in time.) the at least one habit is determined from a second time period (paragraph [0017] For instance, in a certain embodiment, a profile identifies the number of times that a person has laughed during a certain time period, providing a way to track the responsiveness of the person to humor.) and the at least one personality is determined from a third time period (paragraph [0040] For example, individuals whose emotional profile has been categorized as including melancholy tendencies could be predicted to enjoy long solitary walks, as a preference for long solitary walks has been extracted as a behavioral norm as among a group of individuals whose profiles include melancholic tendencies.) the second time period is longer than the first time period and the third time period is longer than the second time period  (paragraphs [0017], [0040]  at the moment vs number of times recording over a period of time vs categorizing based on long term tendencies)
Kaliouby does not expressly teach sending targeting information to a content provider or vendor and having the vendor generate and deliver personalized advertisements.
Kraft teaches distributing the at least one {profile} to a content provider or vendor (Fig 2; paragraphs [0122], [0124], claim 13;  FIG. 4 shows the interaction between the control server component (202) and the merchant client component (232). First, the session manager (204) gathers all records (402) on user profile and user location from the profile (210) and location (208) databases. Then a determination is made for a merchant profile from the merchant profile database (212) that matches with a user profile and location (404). If a match is found, then the session manager (204) transfers the user location and profile (406) to the merchant client component (232). The {…} indicate a modification to the claim language to show what is expressly taught by Kraft. The specific contents of the profile are addressed above by Kaliouby.) generating, by the content provider or vendor, digital content that is personalized for the user  (Fig 2; paragraphs [0122], [0124], claim 13;  If a match is found, then the session manager (204) transfers the user location and profile (406) to the merchant client component (232). Next, the merchant client session manager (234) generates an advertisement (408) utilizing its ads database (240) and forwards the advertisement (410) to the GPS client wireless component (218) FIG. 5 shows the generation of personal advertising from a merchant client component (232). A user profile and location are received (502) in the merchant client. The session manager (234) performs a search for advertisements (504) in the ads database (240) that match the user profile. A determination is made as to whether or not there exist ads that match the user profile (506). If there are matching ads then a check is performed to determine whether or not the user is in the proximity (508) of the merchant with the matching advertisement; this is accomplished using the location database (238). If a user is close to the merchant's location then location information is added to the advertisement (510) and finally user data is added to the advertisement (512). On the other hand, if no ads match the user profile then the process ends. Also, if a profile is found to match the merchant information yet the user is located far from the merchant then only personalized data is added to the advertisement. Adding of personal data further comprises adding personal data selected from the group of personal data consisting of a name, interests, age, background, education, hobbies and other personalized data relating to the user.) providing the user with the digital content (Fig 2; paragraphs [0122], [0124], claim 13;  Next, the merchant client session manager (234) generates an advertisement (408) utilizing its ads database (240) and forwards the advertisement (410) to the GPS client wireless component (218) . Finally, the session manager (220) for the GPS client wireless component displays the ad (412) on an output device (230).)
As noted above, Kalibouy teaches a profile which includes the emotions, habits, and personality data used for targeted advertising. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the profile of Kaliouby (which includes the emotions, habits, and personality data) with the personalization process of Kraft in order to make advertising more palatable and pleasing to users and generate more successful sales (paragraph [0007]). Further, using the profile of Kaliouby with the sending of the profile to vendor for personalization and distribution is of Kraft is the use of a known technique used to improve similar devices/methods in the same way.


Sim teaches and the duration of the first period, the duration of the second period and the duration of the third period can be adjusted by the user (paragraph [0033] In some embodiment, the threshold time period is determined by analyzing portions of the group statistics over a particular length of time (timing window). Moreover, in some embodiments, the length of the timing window is not tied to a single time period, and may be set to any time period. For example, the social networking system 106 (or by an administrator) may set a particular window for certain reasons (e.g., statistical, accounting, business, etc.) for some types of conversions (e.g., 5 days for application installations), and a different window for other types of conversions (e.g., 90 days for car-buying).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include adjusting time windows for different calculations as taught by Sim in order to accommodate various statistical, accounting, or business reasons (paragraph [0033]). Further, adjusting time periods for calculations is the use of a known technique used to improve similar devices/methods in the same way.


Kaliouby, Kraft, and Sim teach the limitations of claim 1. As per claim 4:

Kaliouby further teaches wherein the data is collected from at least one of a camera, a microphone, an accelerator, a global positioning system (GPS) and software applications operating in active sensing and/or passive sensing modes (paragraphs [0020], [0023], [0025], [0045], [0046] The obtaining can be accomplished by collecting mental state data using sensors, cameras, and other devices. Some examples of contextual information that can be collected include a task assigned to the user, the location of the user, the environmental conditions that the user is exposed to--such as temperature, humidity, and the like--, the name of the content being viewed, the level of noise experienced by the user, or any other type of contextual information. In some embodiments, the contextual information is based on one or more of skin temperature or accelerometer data. In some embodiments, the contextual information is based on one or more of a photograph, an email, a text 

Kaliouby, Kraft, and Sim teach the limitations of claim 1. As per claim 5:

Kaliouby further teaches wherein a fusion algorithm is used in analyzing the data  (paragraphs [0019]-[0021], [0024] personal emotional profile can be developed by evaluating facial expressions, hand gestures, and physiological conditions exhibited by an individual. For example, the human face is a powerful channel for communicating a wide variety of emotional states. The general expressiveness of an individual as they view input stimuli can be analyzed to determine an emotional state. A camera or another facial recognition device can be used to capture images of an individual's face, and software can be used to extract and interpret laughs, smiles, frowns, and other facial expressions to aid in creating an emotional profile. Other physiological data can also be useful in determining the personal emotional profile of an individual. Gestures, eye movement, sweating, electrodermal (EDA) activity, heart rate, blood pressure and respiration are a few examples of such potentially useful data sources. A variety of sensor types can be used to capture physiological data, including heart rate monitors, blood pressure monitors, EDA sensors, or other types of sensors. A camera can be useful for simultaneously capturing physiological data and facial images. Sensors coupled to a computer--in some embodiments, the same computer with which the user is interacting; in other embodiments, one or more other computers--can be configured to detect, capture, and/or measure one or more external manifestations of the user's emotional state. For example, a still camera can be configured to capture images of the user's face; a video camera can be configured to capture images of the user's movements; a heart rate monitor can be configured to measure the user's heart rate; a skin resistance sensor can be configured to detect changes in the user's galvanic skin response; and an accelerometer can be configured to measure such movements as gestures, foot tapping, or head tilts, to name a few. In embodiments, multiple sensors to capture the user's emotional state data are included. Software can be 

Kaliouby and Kraft teach the limitations of claim 1. As per claim 11:

Kaliouby further teaches wherein the handheld device is a smart phone, a tablet computer, a personal digital assistant, a cellular phone or a portable computer1 (paragraph [0046] The mental state data can be collected on a mobile device such as a cell phone 340, a tablet computer 350, or a laptop computer 320 and can be collected through a biosensor, in embodiments a wearable biosensor.)


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby et al (US 2014/0323817) hereafter “Kaliouby” in view of Kraft et al (US 2002/0091568) in view of Sim et al (US 2014/0358673) in view of Murray et al (US 2009/0089357)

Kaliouby, Kraft, and Sim teach the limitations of claim 1. As per claim 6:

The combination does not expressly teach encrypting the profile.
Murray teaches wherein the profile includes a digital profile card that is at least partially encrypted (paragraph [0071] The profile information server 34 proceeds to send data 110 to the ad server 51, the data 110 conveying the service point location of the communication apparatus 12. In some cases, the data 110 may be encrypted by the profile information server 34 prior to being transmitted to the ad server 51. This encryption may be effected using any suitable encryption technique (e.g., the Secure Socket Layer (SSL) protocol) by virtue of interaction between the profile information server 34 and the ad server 51.)


Kaliouby, Kraft, and Sim teach the limitations of claim 1. As per claim 7:

The combination does not expressly teach the profile containing the current location of the user.
Murray further teaches wherein the profile includes a digital profile card that includes data on the present location of the handheld device  (paragraphs [0048]-[0053]; Fig 2 The profile in a record 40 includes information known to a service provider involved in assigning the logical identifier that is associated with that profile. For example, the information in the record may include one or more of Location information regarding the communication apparatus to which is assigned the logical identifier in the record. This location information specifies a physical location of the communication apparatus to which is assigned the logical identifier in the record is located. For example, in some embodiments, the location information may specify a location of a service point where the communication apparatus to which is assigned the logical identifier in the record is located. The "service point" refers to a physical point where the service provider provides a network access service to an end-user of the communication apparatus to which is assigned the logical identifier in the record. The location of the service point, which is hereinafter referred to as the "service point location", may be expressed as a civic address (e.g., a service address), a set of geo-coordinates, or any other information identifying where the service point is located. In other embodiments, the location information may specify a current position of the communication apparatus to which is assigned the logical identifier in the record, as detected or measured by other means (e.g., triangulation). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include location in a profile as taught by Murray in order to increase the likelihood of a user reacting favorably to an advertisement by increasing the amount of information for targeting. Further, using location information is the use of a known technique used to improve similar devices/methods in the same way.

Kaliouby, Kraft, and Sim teach the limitations of claim 1. As per claim 8:

The combination does not expressly teach the profile containing the profile remotely.
Murray further teaches wherein the profile includes a digital profile card that is stored and/or accessed using cloud technology (paragraph [0067]-[0069] Fig 3 elements 34, 36; A user device passes an identifier to a server. The server then passes the identifier to the profile information server to access the profile record which corresponds to the identifier. Cloud is interpreted as storing information remotely, i.e. the profile stored and accessed at remote server 34.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing a profile remotely as taught by Murray in order to access that profile from various locations. Further, storing information remotely is the use of a known technique used to improve similar devices/methods in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant's arguments regarding rejections under 35 USC 101. With regard to applicant's arguments concerning a practical application the examiner respectfully disagrees. Adjusting time periods for data collection is part of the abstract idea and is not considered an additional element. Further, adjusting time periods does not improve computers or technology as it does not even require a computer. Such limitations are clearly part of an abstract idea regarding "providing targeted advertisements to a user based on a profile created of the user." As a result such rejections have been maintained.
With regard to rejections under 35 USC 103, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Kaliouby teaches determining emotions, habits, and personality traits based on various periods of time. Sims teaches adjusting time periods for analyzing certain group statistics. Thus as a 
Conclusion

Prior arts that are not relevant but no relied upon include:
Shein et al (US 2010/0241687) – sending a profile of a user to an ad server for providing targeted ads including personalized ads
Willcock et al (US 2012/0130819) – a user accesses a website which provides an identifier to a server to retrieve an emotional profile of the user and sends the profile back to the web server, the information is sent to an ad server and selects targeted ads to provide the user based on the emotional profile


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688